836 F.2d 546Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Hank JACOBUS, Plaintiff-Appellant,v.KANAWHA COUNTY COMMISSION, Defendant-Appellee.
No. 87-3011.
United States Court of Appeals, Fourth Circuit.
Submitted Nov. 30, 1987.Decided Dec. 22, 1987.

Hank Jacobus, appellant pro se.
Anita Rose Casey, Meyer, Darragh, Buckler, Bebenek & Eck, for appellee.
Before DONALD RUSSELL and CHAPMAN, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Hank Jacobus appeals from the district court's judgment enforcing a settlement agreement of this suit concerning Jacobus's employment at the Kanawha County Home for Children.  We affirm.  The district court, after considering the defendant's motion for summary judgment and Jacobus's response, found that the "release" executed by Jacobus on 25 September 1985 was meant to cover the allegations in this suit.


2
We have carefully reviewed Jacobus's pro se arguments raised on appeal and find no ground for disturbing the district court's judgment.


3
We dispense with oral argument because the facts and legal arguments are adequately presented in the record and the parties' submissions and oral argument would not aid the decisional process, and affirm on the reasoning of the district court.  Jacobus v. Kanawha County Commission, C/A No. 85-376 (S.D.W.Va.  Dec. 1, 1986).


4
AFFIRMED.